Exhibit 10 November 16, 2011 Re: Northeast Community Bancorp, Inc. (NECB) Form 10-Q, filed on November 14, 2011 Dear Ms. Hayes, I represent Stilwell Value Partners IV, L.P. and its Schedule 13D filing Group with respect to the issuer NECB. I am writing because NECB mischaracter-ized a legal proceeding in Part II, Item 1 of its Form 10-Q, filed on November 14, 2011. NECB disclosed the existence of the lawsuit brought by my client against NECB, its directors, and its largest shareholder. The following statement, however, is untrue: “The complaint alleges that the directors have breached their fiduciary duties by not undertaking a “’second-step’ conversion of the MHC.” The complaint, filed as Exhibit 9 to my client’s Schedule 13D dated October 31, 2011, does not claim that the directors breached their fiduciary duties by not undertaking a second step conversion. Rather, it alleges that the directors breached their fiduciary duties by failing to recuse themselves due to the inherent conflict of interest they face as a result of sitting as directors of the largest shareholder who opposes a second step conversion. (Complaint,¶¶‘s 1-8.) We believe NECB should be required to issue a corrective statement because the current disclosure is untrue and misleading. Ms. Suzanne Hayes Assistant Director Division of Corporation Finance Securities and Exchange Commission treet, NE Washington, DC 20549 By Federal Express
